Citation Nr: 1628181	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
REMAND

In November 2015 the Board remanded this matter for additional development, including a VA examination and opinion.  The matter has returned to the Board.  Unfortunately, the December 2015 VA examination and opinion do not substantially comply with the Board's remand, and remand is again necessary.

A remand by the Board confers upon an appellant the right to compliance with the terms of the remand order and imposes upon VA a duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268 (1998).  The VA examiner did not perform any indicated studies as required.  The examiner referred to the Goldman Bowl test, but stated that if that test was deemed necessary, the Veteran would need to return to have that test done.  The examiner should decide whether or not that test was needed to provide the opinion.  The examiner also did not consider the lay statement of the Veteran's wife, a registered nurse (RN), as required.  The examiner did not consider the Veteran and his wife to be credible historians and consider their lay testimony, as requested in the remand instructions.  In November 2015, the Board found the lay statements of the Veteran and his spouse to be credible regarding the Veteran's reports that he was diagnosed with and began receiving treatment for glaucoma in May 1975.

When VA has provided an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided a complete VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

As there has not been substantial compliance with the requests of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, as the evidence shows that the Veteran's wife has submitted credentials indicating that she is an RN, the Board finds that she has some level of competency to offer opinions regarding the etiology of any glaucoma that the Veteran may have.  A VA opinion is needed to specifically consider the opinion provided by the Veteran's wife as an RN, and to determine whether it is at least as likely as not that any current glaucoma is related to service.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with an ophthalmologist to determine the nature and etiology of any currently diagnosed eye disability, to include glaucoma.  Any indicated studies should be performed.  The examiner should state whether or not a Goldman Visual Field "Bowl" test is necessary to provide the requested opinions.  If so, the examiner should perform that test.  If not, the examiner should state that test is not necessary to provide the requested opinion.  All findings should be reported in detail.  The examiner must review the claims file and the report should indicate that review, including review of the January 2010 opinion provided by the Veteran's wife as an RN.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's and his Spouse's lay statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should  opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's glaucoma was incurred in active service. The examiner should assume that the Veteran and wife are credible historians and should consider their lay testimony that glaucoma was diagnosed in 1975 and should discuss that testimony in providing the opinion. 
 
3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

